                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ANTHONY DAMON BROWNE,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-832-PPS-MGG

 ROB ROWHENA,

                      Defendant.

                                   OPINION AND ORDER

       Anthony Damon Browne, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.

       In the complaint, Browne asserts several State law claims against Rob Rowhena,

including defamation, breach of fiduciary duty, fraud, conversion, and nuisance claims.

A complaint must contain sufficient factual matter to “state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). In the complaint, Browne does not explain the factual

basis for his claims, including the identity of the defendant, what the defendant did to

harm him, and the location and the timing of these events. As a result, the complaint

does not plausibly state a claim upon which relief can be granted.

       Additionally, it is not clear that the court has subject matter jurisdiction over

Browne’s claims. See Buethe v. Britt Airlines, Inc., 749 F.2d 1235, 1238 n.3 (7th Cir. 1984)

(“[I]t is axiomatic that subject matter jurisdiction cannot be waived, and that courts

must raise the issue sua sponte when it appears that subject matter jurisdiction is

lacking.”). As a federal district court, this court has subject matter jurisdiction over

claims arising under federal law or for claims where there is diversity of citizenship

between the parties. 28 U.S.C. § 1331; 28 U.S.C. § 1332. Browne resides in the State of

Indiana, and his filings suggest that the defendant is his former landlord, who also

resides in the State of Indiana. Further, the complaint contains no indication that the

defendant violated Browne’s rights under federal law. As a result, it appears that the

court lacks subject matter jurisdiction, and Browne cannot proceed on this complaint.

       Nevertheless, Browne may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). However, he should file an amended complaint only if he

believes that he can address the deficiencies set forth in this order. If he chooses to file

an amended complaint, he should obtain the court’s approved form from the jail law

library, and he must put the case number of this case on it, which is on the first page of

this order. At minimum, he should describe his interactions with each individual




                                              2
defendant in detail, including names, dates, locations, and explain how each defendant

was responsible for harming him.

      For these reasons, the court:

      (1) GRANTS Anthony Damon Browne until November 12, 2019, to file an

amended complaint; and

      (2) CAUTIONS Anthony Damon Browne that, if he does not respond by that

deadline, this case will be dismissed without further notice

SO ORDERED.

ENTERED: October 10, 2019.
                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
